The following opinion on motion for rehearing was filed June 28, 1919. Rehearing denied..
Per Curiam.
In the brief upon the motion for rehearing it is contended that the instruction recited in the opinion was erroneous and properly refused because it assumed that there was an automobile stalled on the track. If it was erroneous in that particular in view of the evidence then before the court, the remainder of the instruction was proper and necessary in any view of the evidence, and such an instruction should have been given when the necessity therefor was suggested by the request. The motion for rehearing is
Overruled.